Appeal from the United States District Court for the Northern District of California.

Per Curiam:

Judgment reversed. *980United States v. Grainger, 346 U. S. 235, decided this day. Mr. Justice Black, Mr. Justice Frankfurter, and Mr. Justice Douglas, adopting the reasoning in the opinion of Judge Learned Hand in United States v. Klinger, 199 F. 2d 645, would affirm the District Court in dismissing this indictment.
Acting Solicitor General Stern for the United States.
Mr. Justice Jackson took no part in the consideration or decision of this case.